DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerasopoulos (US 2020/0343586 A1).
Regarding claims 13-15 & 18-19, Gerasopoulos teaches an electrolyte comprising a deep eutectic solvent having a formula Cat+X-zY, wherein Cat+X- is a salt having a hydrogen bond acceptor (HBA) component and comprises a cation Cat+ including Li+ or a positively charged nitrogen atom; and an anion X- such as Cl--, and Y is a molecule such as ethylene glycol having a hydrogen bond donor (HBD) component that interacts with the HBA component of the anion X-; and z is in a range of about 3:1 to about 10:1 (Abstract & [0047]-[0051]). While Gerasopoulos as does not explicitly teach an ionic conductivity in the electrolyte in a range of about 5 mS/cm to about 35 mS/cm when measured at room temperature, it is noted that Gerasopoulos’ electrolyte composition comprises substantially the same composition as presently claimed. Accordingly, Gerasopoulos’ electrolyte would be expected to inherently the presently claimed property (i.e an ionic conductivity in the electrolyte in a range of about 5 mS/cm to about 35 mS/cm when measured at room temperature). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 16-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerasopoulos (US 2020/0343586 A1) in view of Hertzberg (US 2019/0386348 A1).
Regarding claims 1-12 & 20, Gerasopoulos teaches an electrochemical device comprising a LMO cathode, an LTO anode, a GPE separator, an aluminum foil as a cathode current collector, an aluminum foil as an anode current collector ([0056] & [0073]) and an electrolyte comprising a deep eutectic solvent having a formula Cat+X-zY, wherein Cat+X- is a salt having a hydrogen bond acceptor (HBA) component and comprising a cation Cat+ including Li+, Zn2+ or a positively charged nitrogen atom; and an anion X- such as Cl--, and Y is a molecule such as ethylene glycol having a hydrogen bond donor (HBD) component that interacts with the HBA component of the anion X-; and z is in a range of about 3:1 to about 10:1 (Abstract & [0047]-[0051]). Gerasopoulos further teaches the electrolyte comprising a supporting electrolyte such as LiTFSI that imparts a property of increased ionic conductivity in the electrolyte in comparison to a reference electrolyte that does not include the supporting electrolyte ([0050]). Gerasopoulos also discloses a carbonate solvent an as additive for reducing the viscosity in the electrolyte in comparison to a reference electrolyte that does not include the additive ([0044] & [0060]). Gerasopoulos also teaches electrolyte further comprising an active redox species ([0055] & [0060]).												Gerasopoulos is silent as to the cation Cat+ being selected from the group consisting of a quaternary ammonium cation, a sulfonium cation, and a phosphonium cation, and wherein the deep eutectic solvent imparts a property of an ionic conductivity in the electrolyte in a range of about 5 mS/cm to about 35 mS/cm when measured at room temperature.					Hertzberg teaches an electrolyte comprising a deep eutectic solvent including a HBD such as ethylene glycol and a salt having a HBA component and comprising a quaternary ammonium cation such as tetraethylammonium and a halide anion such as bromide ([0015]-[0020]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to use a cation such as tetraethylammonium in view of its suitability for the same intended purpose (i.e cation component of a salt in a deep eutectic solvent). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. It is noted that Gerasopoulos teaches the cation in some embodiments including a positively charged nitrogen atom similarly to quaternary ammonium cation described in Hertzberg. While Gerasopoulos as modified by Hertzberg does not explicitly teach an ionic conductivity in the electrolyte in a range of about 5 mS/cm to about 35 mS/cm when measured at room temperature, it is noted that Gerasopoulos’ modified electrolyte composition comprises substantially the same composition as presently claimed. Accordingly, Gerasopoulos’s modified electrolyte would be expected to inherently the presently claimed property (i.e an ionic conductivity in the electrolyte in a range of about 5 mS/cm to about 35 mS/cm when measured at room temperature). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 16-17, Gerasopoulos teaches the electrolyte of claim 13 but is silent as to the cation Cat+ being selected from the group consisting of a quaternary ammonium cation, a sulfonium cation, and a phosphonium cation.						Hertzberg teaches an electrolyte comprising a deep eutectic solvent including a HBD such as ethylene glycol and a salt having a HBA component and comprising a quaternary ammonium cation such as tetraethylammonium and a halide anion such as bromide ([0015]-[0020]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to use a cation such as tetraethylammonium in view of its suitability for the same intended purpose (i.e cation component of a salt in a deep eutectic solvent). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727